8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Lee HARRIS, Plaintiff-Appellant,v.Clarence L. JACKSON;  Edward Murray;  D. A. Garraghty;Constance C. Hill, Defendants-Appellees.Gary Lee HARRIS, Plaintiff-Appellant,v.Clarence L. JACKSON;  Edward Murray;  D. A. Garraghty;Constance C. Hill, Defendants-Appellees.Gary Lee HARRIS, Plaintiff-Appellant,v.Clarence L. JACKSON;  Edward Murray;  D. A. Garraghty;Constance C. Hill, Defendants-Appellees.
Nos. 93-6384, 93-6459, 93-6509.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-700-AM)
Gary Lee Harris, Appellant Pro Se.
Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED IN NOS. 93-6384, 93-6459 AND DISMISSED IN NO. 93-6509.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In No. 93-6384, Appellant appeals from the district court's order denying his motions for injunctive relief.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Jackson, No. CA-91-700AM (E.D. Va.  Apr. 5, 1993).


2
In No. 93-6459, Appellant appeals from the district court's order denying his Motion for Leave to File Supplemental or Amended Complaint, or Original Complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Jackson, No. CA-91-700-AM (E.D. Va.  Apr. 20, 1993).


3
Finally, in No. 93-6509, Appellant appeals the district court's order granting summary judgment to some defendants.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  We accordingly dismiss the appeal as interlocutory.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
No. 93-6384-AFFIRMED No. 93-6459-AFFIRMED No. 93-6509-DISMISSED